Citation Nr: 1610063	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  13-10 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder degenerative joint disease status post arthroscopic surgery with residual scar (right shoulder disorder).

2.  Entitlement to an initial evaluation in excess of 20 percent for thoracolumbar spine degenerative joint disease (back disorder).

3.  Entitlement to service connection for a right thumb disorder.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for a left hip disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a right knee disorder.

8.  Entitlement to service connection for a right thumb cyst.

9.  Entitlement to service connection for right arm numbness.

10.  Entitlement to service connection for left toe numbness.

11.  Entitlement to service connection for right toe numbness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 2007 to July 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

During the pendency of the appeal, in the October 2013 rating decision, the RO increased the evaluation for the Veteran's service-connected right shoulder disability from noncompensable to 10 percent and increased the evaluation for a service-connected back disorder from noncompensable to 20 percent.  However, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues remain on appeal.

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The issues of entitlement to service connection for a cervical spine disorder and to a higher initial evaluation for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected thoracolumbar spine degenerative joint disease is not productive of forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

2.  The Veteran has not had a current right thumb disorder at any point during the pendency of the appeal.

3.  The Veteran has not had a current left hip disorder at any point during the pendency of the appeal.

4.  The Veteran has not had a current right knee disorder at any point during the pendency of the appeal.

5.  The Veteran has not had a current left knee disorder at any point during the pendency of the appeal.

6.  The Veteran has not had a current right thumb cyst or residuals thereof at any point during the pendency of the appeal.

7.  The Veteran has not had a current right arm numbness at any point during the pendency of the appeal.

8.  The Veteran has not had a current right toe numbness at any point during the pendency of the appeal.

9.  The Veteran has not had a current left toe numbness at any point during the pendency of the appeal.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for thoracolumbar spine degenerative joint disease have not been met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5242 (2015).

2.  A right thumb disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  

3.  A left hip disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  

4.  A right knee disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  

5.  A left knee disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  

6.  A right thumb cyst was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  

7.  Right arm numbness was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  

8.  Right toe numbness was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  

9.  Left toe numbness was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO did provide the Veteran with such notice in April 2011, prior to its decision on the claim in November 2011.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letters about the information and evidence that is necessary to substantiate his claims for service connection and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.

Moreover, the Veteran challenging the initial evaluations assigned following the grant of service connection for his back disability.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for this disability.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any additional outstanding records that are relevant to the issues being decided herein.  

In addition, the Veteran was afforded a pre-discharge examination in May 2011 and a VA examination in October 2013 in connection with his claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history and a thorough examination, which also fully addressed the relevant rating criteria.  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2015).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101  and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  



I.  Right thumb disorder

The Veteran's service treatment records include a January 2005 commission examination that did not note a right thumb disorder upon entrance to the military.  In June 2008, the Veteran then reported right hand pain with motion.  He reported experiencing such pain for years, usually upon overuse.  He also reported that, at times, his thumb would lock.  An examination at that appointment showed a mild asymmetry of the right thenar eminence when compared to the Veteran's left hand, but the examiner noted that such findings were normal in the dominant hand.  The examiner also found a slight increase in fullness over the right thenar eminence/radial bursa.  An ultrasound was performed, but no cyst was seen.  The diagnosis at that time was tendonitis of the right flexor pollicis longus.  

In a February 2009 post-deployment assessment, the Veteran indicated that he had been seen for joint pain during his deployment and indicated that he was concerned regarding poor hand grip.  An x-ray was obtained of the right hand in February 2009 as a result of pain and swelling of the thenar eminence.  The x-ray was normal and revealed no bone, joint, or soft tissue abnormality.  There were no degenerative or arthritic changes.  

At an in-service appointment in February 2011, the Veteran reported no joint pain, muscle pain, or muscle aches.  In a March 2011 report of medical history, the Veteran indicated that he had reported a right thumb issue in May 2008 while deployed in Iraq.  The Veteran's March 2011 separation examination made no mention of a right thumb disorder or tendonitis. 

At a May 2011 pre-discharge examination, the Veteran reported the onset of right thumb tendonitis in service.  At that time, the Veteran reported that he sometimes had discomfort in his thumb during strenuous activities.  The examiner noted that the Veteran underwent an x-ray in 2009, which yielded normal results.  Upon examination, the Veteran was able to touch his fingers to his thumb without a gap, triggering was not found, and his grip was strong bilaterally.  The examiner opined that tendonitis was not present.  He also found no abnormality of the right thumb or the thenar or hypothenar eminences.  In addition, neurological testing showed normal results with no motor or sensory deficits and normal reflexes.  As such, the examiner opined that the Veteran's right thumb tendonitis had resolved with no residuals. 

At a February 2013 appointment, the Veteran reported an overuse injury of the right hand.  He claimed that his right thenar region was always swollen and that his grip was affected.  A diagnosis was not provided at that appointment, and treatment was not discussed.  There are no other medical records document tendonitis or any other right thumb disorder. 

The Board notes that the Veteran has claimed that that he has right thumb symptoms.  He is certainly competent to report his experience and symptoms in service and thereafter.  Lay persons may provide competent testimony as to observable symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Nevertheless, the Board finds that the May 2011 VA examiner's opinion is more probative in assessing whether the Veteran has a current right thumb disorder.  The examiner considered the Veteran's reported medical history and complaints and evaluated his right hand and thumb, yet found no abnormalities or tendonitis.  An in-service February 2009 x-ray of the thumb also supports the examiner's finding.  Additionally, while the Veteran is competent to report swelling of the thumb, the Board notes the Veteran's service treatment records show that a June 2008 medical provider opined that mild asymmetry is normal in the dominant hand.

The most probative evidence is the May 2011 VA examiner's opinion, which was based on review of the claims file, including the Veteran's lay statements and treatment records, as well as on a physical examination and the examiner's own medical knowledge and training.  This opinion is supported by a February 2009 x-ray and the Veteran's VA medical records.

The Board acknowledges the Veteran's assertion that he should be entitled to service connection because the pre-discharge examination noted that he had experienced right thumb tendonitis while in service and he filed his claim and underwent an examination while still on active duty.  Although a Veteran may be granted service connection for a disability that resolves prior to the adjudication of the claim, McClain v. Nicholson, 21 Vet.App. 319 (2007), the evidence of record shows that the Veteran did not have a right thumb disability at any time during the appeal period.  Indeed, he filed his claim in April 2011, and there has been right thumb disability since that time.  Rather, the May 2011 pre-discharge examination determined that his tendonitis had resolved without residuals, and the post-service medical records do not document any current diagnosis.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Because the evidence shows that the Veteran has not had a right thumb disability during the pendency of the appeal, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary. See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection). 

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied. 




II.  Left hip disorder

The Veteran's service treatment records include a January 2005 commission examination that did not note a left hip disorder upon entrance to the military.  Subsequently, in June 2007, the Veteran reported right hip pain, but not left hip pain.  At an appointment in December 2007, the Veteran reported joint pain localized in the hip.  In a March 2011 report of medical history, the Veteran reported that he experienced left hip pain while on active duty, but did not seek medical care for his left hip during service.  A subsequent service treatment record dated in March 2011 lists hip joint pain as an active problem.

The Veteran was afforded a pre-discharge examination in connection with his claim in May 2011.  At that time, the Veteran's complaint of recurrent left hip pain was evaluated, but the examiner found that such pain had resolved with no residuals.  It appears that the Veteran also indicated that the pain had resolved at that examination.  

There are no other medical records discussing a left hip disorder.

As discussed above, the Veteran is competent to report his experience and symptoms in service and thereafter.  However, the Board finds that the May 2011 examiner's opinion is the most probative addressing whether the Veteran has had a current disability.  In this regard, the examiner reviewed the claims file, including the Veteran's lay statements and treatment records, and relied on a physical examination and his own medical knowledge and training in making the determination that there was no current disability.  

The Board acknowledges the Veteran's assertion that he should be entitled to service connection because the pre-discharge examination noted that he had experienced left hip in service and he filed his claim and underwent an examination while still on active duty.  Although a Veteran may be granted service connection for a disability that resolves prior to the adjudication of the claim, McClain v. Nicholson, 21 Vet.App. 319 (2007), the evidence of record shows that the Veteran has not had a left hip disability at any time during the appeal period.  Indeed, he filed his claim in April 2011, and there has been no left hip disability since that time.  Rather, the May 2011 pre-discharge examination determined that his pain had resolved with no residuals, and the post-service medical records do not document any current diagnosis.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Because the evidence shows that the Veteran has not had a left hip disability during the pendency of the appeal, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary. See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection). 

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied. 


III.  Bilateral knee disorder

The Veteran's service treatment records include a January 2005 commission examination that does not note a left or right knee disorder upon entry to the military.  In a March 2011 report of medical history, the Veteran reported intermittent knee pain since June 2007 and indicated that he had not sought medical care for knee pain due to running while in service.  A subsequent service treatment records dated in March 2011 noted a normal musculoskeletal system, and his separation examination also showed no report or notation of knee pain.

The Veteran was afforded a pre-discharge examination in connection with his claim in May 2011.  At that time, the Veteran reported the onset of knee pain while in service; however, he also noted that it had resolved without residuals.  The examiner did not diagnose the Veteran with a knee disorder.  Instead, he opined that the Veteran's knee pain had resolved with no residuals. 

The Veteran's VA medical records show he reported knee pain in February 2013, which felt like arthritis.  The Veteran was diagnosed with knee arthralgia or knee pain.  It was noted that the Veteran did not want even a NSAID to treat this pain; no further diagnosis was given.

As discussed above, the Veteran is competent to report his experience and symptoms in service and thereafter.  However, the Board finds that the May 2011 examiner's opinion is the most probative evidence addressing whether the Veteran has a current disability.  In this regard, the examiner reviewed the claims file, including the Veteran's lay statements and treatment records, and relied on a physical examination and his own medical knowledge and training in making the determination that there was no current disability.  Moreover, the Board notes that the Veteran himself reported that his knee pain had resolved without residual at the May 2011 examination.  

While the Veteran reported knee pain again in February 2013, his VA medical provider did not diagnose him with a knee disorder beyond reporting the presence of knee pain.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282  (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board acknowledges the Veteran's assertion that he should be entitled to service connection because the pre-discharge examination noted that he had experienced bilateral knee pain in service and he filed his claim and underwent an examination while still on active duty.  Although a Veteran may be granted service connection for a disability that resolves prior to the adjudication of the claim, McClain v. Nicholson, 21 Vet.App. 319 (2007), the evidence of record shows that the Veteran has not had a bilateral knee disability at any time during the appeal period.  Indeed, he filed his claim in April 2011, and there has been no left hip disability since that time.  Rather, the May 2011 pre-discharge examination determined that his pain had resolved with no residuals, and the post-service medical records do not document any current diagnosis.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Because the evidence shows that the Veteran has not had a bilateral knee disability during the pendency of the appeal, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary. See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection). 

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied. 


IV.  Right thumb cyst

The Veteran's service treatment records include a January 2005 commission examination that does not note the presence of a right thumb cyst upon entry to the military.  In June 2008, the Veteran reported right hand pain with motion, and the examiner found a slight increase in fullness over the right thenar eminence/radial bursa.  An ultrasound was performed, but no cyst was seen.  The diagnosis at that time was tendonitis of the right flexor pollicis longus.  In a March 2011 report of medical history the Veteran reported the presence of a right thumb cyst in May 2008.  The Veteran's March 2011 separation examination also noted a diagnosis of thenar cyst of the right hand. 

At a May 2011 pre-discharge examination, the Veteran reported that he had felt a cyst while in service, but that it had resolved.  He reported that he did not feel such a cyst at the time of the examination, but reported discomfort with strenuous activity.  Upon examination, the examiner noted that no cyst was palpable and opined that the condition had resolved with no residuals.  

There are no other medical records discussing a right thumb cyst. 

The Board acknowledges the Veteran's assertion that he should be entitled to service connection because the pre-discharge examination noted that he had experienced a right thumb cyst in service and he filed his claim and underwent an examination while still on active duty.  Although a Veteran may be granted service connection for a disability that resolves prior to the adjudication of the claim, McClain v. Nicholson, 21 Vet.App. 319 (2007), the evidence of record shows that the Veteran has not had a right thumb cyst at any time during the appeal period.  Indeed, he filed his claim in April 2011, and there has been no right thumb cyst or residuals thereof since that time.  Rather, the May 2011 pre-discharge examination determined that his pain had resolved with no residuals, and the post-service medical records do not document any current diagnosis.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Because the evidence shows that the Veteran has not had a right thumb cyst or residuals thereof during the pendency of the appeal, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary. See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection). 

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied. 


V.  Right arm numbness

The Veteran's service treatment records include a January 2005 commission examination that did not note the presence of right arm numbness upon entry to service.  At an appointment for upper back pain in February 2011, the Veteran reported no numbness, tingling, or muscle ache.  Right arm numbness was also not noted in the Veteran's March 2011 separation examination.

The Veteran was afforded a pre-discharge examination in connection with his claim in May 2011.  At that time, he reported that his right arm numbness had resolved with no residuals.  Neurological testing showed normal results with no motor or sensory deficits and normal reflexes.  The examiner did not diagnose the Veteran with a right arm disorder.  Instead, he indicated that the Veteran's right arm numbness had resolved with no residuals. 

As discussed above, the Veteran is competent to report his experience and symptoms in service and thereafter.  However, the Board finds that the May 2011 examiner's opinion is the most probative evidence addressing whether the Veteran has a current disability.  In this regard, the examiner reviewed the claims file, including the Veteran's lay statements and treatment records, and relied on a physical examination and his own medical knowledge and training in making the determination that there was no current disability.  Moreover, the Board notes that the Veteran himself reported that his right arm numbness had resolved without residuals at the May 2011 examination.  

The Board acknowledges the Veteran's assertion that he should be entitled to service connection because the pre-discharge examination noted that he had experienced right arm numbness in service and he filed his claim and underwent an examination while still on active duty.  Although a Veteran may be granted service connection for a disability that resolves prior to the adjudication of the claim, McClain v. Nicholson, 21 Vet.App. 319 (2007), the evidence of record shows that the Veteran has not had right arm numbness at any time during the appeal period.  Indeed, he filed his claim in April 2011, and there has been no disability since that time.  Rather, the May 2011 pre-discharge examination determined that his numbness had resolved with no residuals, and the post-service medical records do not document any current diagnosis.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Because the evidence shows that the Veteran has not had right arm numbness during the pendency of the appeal, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary. See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection). 

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied. 


VI.  Bilateral toe numbness

The Veteran's service treatment records include a January 2005 commission examination that does not indicate the presence of toe numbness upon entry to the military.  The 2005 examination did document the presence of mild pes planus, however, this condition was noted to be asymptomatic.  At a medical examination in January 2009, the Veteran denied having numbness or tingling of the feet.  In an appointment for upper back pain in February 2011, the Veteran also reported no numbness, tingling, or muscle ache.  In a March 2011 report of medical history, the Veteran reported numbness of the great toe in both feet; however, toe numbness was not noted at a March 2011 separation examination.  The Board also notes that the Veteran's STRs do not show any diagnosis of or treatment for pes planus beyond the notation on his 2005 commission examination, which indicated that the Veteran was asymptomatic.  Rather, the March 2011 separation examination noted normal arches.

The Veteran was afforded a pre-discharge examination in May 2011 in connection with his claims.  At that time, the Veteran reported that his toe numbness had resolved with no residuals.  Neurological testing showed normal results with no motor or sensory deficits and normal reflexes.  The examiner did not diagnose the Veteran with a toe or foot disorder.  Rather, he stated that the Veteran's bilateral toe numbness had resolved with no residuals. 

As discussed above, the Veteran is competent to report his experience and symptoms in service and thereafter.  However, the Board finds that the May 2011 examiner's opinion is the most probative evidence addressing whether the Veteran has a current disability.  In this regard, the examiner reviewed the claims file, including the Veteran's lay statements and treatment records, and relied on a physical examination and his own medical knowledge and training in making the determination that there was no current disability.  Moreover, the Board notes that the Veteran himself reported that his toe numbness had resolved without residuals at the May 2011 examination.  

The Veteran also underwent a VA examination in connection with his spine disorder claim in October 2013 during which sensory testing of the left and right toes was normal.

The Board acknowledges the Veteran's assertion that he should be entitled to service connection because the pre-discharge examination noted that he had experienced toe numbness in service and he filed his claim and underwent an examination while still on active duty.  Although a Veteran may be granted service connection for a disability that resolves prior to the adjudication of the claim, McClain v. Nicholson, 21 Vet.App. 319 (2007), the evidence of record shows that the Veteran has not had right arm numbness at any time during the appeal period.  Indeed, he filed his claim in April 2011, and there has been no disability since that time.  Rather, the May 2011 pre-discharge examination determined that his numbness had resolved with no residuals, and the post-service medical records do not document any current diagnosis.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Because the evidence shows that the Veteran has not had bilateral toe numbness during the pendency of the appeal, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary. See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection). 

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied. 


Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Fenderson, 12 Vet. App. at 126-27.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is currently assigned a 20 percent evaluation for his service-connected thoracolumbar degenerative joint disease pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 indicates that a lumbosacral strain should be evaluated under the General Rating Formula for Disease and Injuries to the Spine.

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.   A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the cervical spine is 45 degrees of forward flexion, 45 degrees of extension, 45 degrees of left and right lateral flexion, and 80 degrees of left and right lateral rotation.  Normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.   See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Moreover, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for his service-connected thoracolumbar spine degenerative joint disease.

The preponderance of the evidence shows that the Veteran is not entitled to an increased evaluated based on the General Rating Formula for Injuries of the Spine.  The Veteran's May 2011 pre-discharge examination and October 2013 VA examination showed full range of motion of the spine with no change upon repetition.  In fact, the October 2013 VA examiner indicated that he forward flexion to 90 degrees or great with no objective evidence of painful motion.   The Veteran's VA medical records show that the Veteran reported back pain in 2013, however, range of motion was not recorded or discussed.  

Moreover, the Veteran has not been shown to have ankylosis.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Based on the aforementioned range of motion findings, the Veteran's spine does not appear to be fixed or immobile.

In addition, the evidence does not show that the Veteran has had incapacitating episodes meeting the durational requirement for a rating under the intervertebral disc syndrome rating criteria noted above.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  There are no treatment records documenting a prescription of bed rest of the Veteran's spine disorder.  Moreover, the October 2013 VA examiner stated that the Veteran did not have intervertebral disc syndrome.  Therefore, the Board finds that the Veteran is not entitled to an increased evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

After reviewing the record, the Board further finds that a separate disability rating is not warranted for a separate neurological disability distinct from the Veteran's back disability.  The medical evidence of record does not identify any separate neurological findings or disability not already contemplated under the discussed pertinent criteria.  The October 2013 VA examination further confirmed that there were no such abnormalities.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's back disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body such as excursion, strength, speed, coordination, and endurance; it is the presence of this functional loss that is the relevant question in assigning disability evaluations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, the effect of the pain in the Veteran's spine is contemplated in the currently assigned 20 percent evaluation, and the Veteran's complaints do not, when viewed in conjunction with the medical evidence warrant an increased evaluation.  Indeed, as discussed above, the October 2013 VA examiner noted that the Veteran still had forward flexion to 90 degrees or greater even after repetitive use testing, and there was no objective evidence of painful motion.  Considering the results of examinations and the Veteran's overall disability picture, the Board finds that any functional impairment due to the noted pain is not the functional equivalent of forward flexion of the thoracolumbar spine at 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, to more nearly approximate the 40 percent criteria.  The Court has clearly indicated that painful motion does not equate to limited motion.  Mitchell, 25 Vet. App. at 41, 43.  In summary, the disability does not more nearly approximate the criteria for a 40 percent evaluation.  

Moreover, the presence of arthritis in the lumbar spine does not warrant a grant of a higher evaluation.  Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case, would be the General Rating Formula for Diseases and Injuries of the Spine.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of- motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the Veteran is already assigned a 20 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine.  Thus, he is not entitled to an increased evaluation for arthritis.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has also considered whether staged ratings are appropriate.  For the reasons indicated above, however, the Veteran's symptoms do not present with findings necessary to allow for any higher staged ratings, as they have remained essentially the same throughout the appeal period.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected back disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the rating criteria contemplate his chief complaints and manifestations, which include pain and limitation of motion.  

Indeed, the Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Moreover, as discussed above, there are higher ratings available under the diagnostic codes for the disorder, but the Veteran's disability is not productive of such manifestations.

Finally, the Board notes that under, Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  The Veteran and his representative have not identified or alleged any combined effect.  Nor does the evidence suggest that there is any combined effect.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected back disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.

Lastly, the Board finds that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was not reasonably raised by the Veteran or evidence of record.  The Board notes that a May 2015 brief asserted that the Veteran's lumbar spine condition affects his ability to work.  In this regard, he has reported that he develops back pain as a mail carrier, while sitting and driving for 8 hours per day and carrying packages weighing more than 10 pounds.  However, the Board finds that the Veteran has maintained employment during the course of his appeal.  Therefore, the Board finds that the issue of entitlement to TDIU is not reasonably raised in this matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

An initial evaluation in excess of 20 percent for thoracolumbar spine degenerative joint disease is denied.

Service connection for a right thumb disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a right thumb cyst is denied.

Service connection for right arm numbness is denied.

Service connection for left toe numbness is denied.

Service connection for right toe numbness is denied. 


REMAND

The Board notes that the Veteran was last afforded a VA examination in October 2013 in connection with his claim for a higher initial evaluation for his service-connected right shoulder disability.  However, that examination report does not contain all of the findings needed to evaluate the disability under all of the potentially applicable diagnostic codes.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected right shoulder disability.

In addition, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any cervical spine disorder that may be present.  In this regard, the Veteran's service treatment records show that, at an appointment for a right shoulder disorder in April 2009, a physician indicated that the Veteran had decreased acromioclavicular joint mobility into a posterior rotation and decreased extension in the cervicothoracic junction at the C4-5 and C5-6 segments.  The Board finds that such a finding raises the possibility that the Veteran's cervical spine disorder may be related to his service-connected right shoulder injury.  The Veteran's May 2011 pre-discharge examination did not address this April 2009 record.  Further, the Board notes that, since the Veteran's May 2011 pre-discharge examination, he has been diagnosed with degenerative changes of the cervical spine.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his cervical spine and right shoulder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any cervical spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran currently has a cervical spine disorder that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  He or she should also address whether any current cervical spine disorder is caused by or permanently aggravated by the Veteran's service-connected right shoulder disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right shoulder degenerative joint disease status post arthroscopic surgery with residual scar.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability.  In particular, he or she should provide the range of motion of the arm in degrees and state whether there is any form of ankylosis. He or she should also indicate whether there is any impairment of the humerus and whether there is any impairment of the clavicle or scapula. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner should also determine if there are any resulting scars associated with the right shoulder disability and complete the appropriate disability benefits questionnaire (DBQ) for the evaluation of any such scars.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


